PER CURIAM.
Tyrone Shelton appeals the magistrate judge’s and district court’s orders denying relief in part on his 42 U.S.C. § 1983 (2000) complaint.* We have reviewed the record and the magistrate judge’s and district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the magistrate judge and district court. See Shelton v. Angelone, No. CA-99-750-7 (W.D.Va. Sept. 8, 2000; Mar. 22, 2001; filed Mar. 27, 2002 and entered Mar. 28, 2002). In addition, we note that the district court’s opinion on Shelton’s ADA claim is consistent with our recent decision in Wessel v. Glendening, 306 F.3d 203 (4th Cir.2002) (No. 00-6634). We dispense with oral argument because the facts and *452legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).